Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Frank Vaccaro, Justice of the *529Supreme Court, Kings County, to sign the petitioner’s order to show cause to hold the Board of Education respondents in contempt of an order of the same court dated September 2, 1986.
Motions by the respondent Chancellor of the New York City Board of Education and present and former Board of Education employees, and by the respondent Katherine A. Levine, to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motions, it is
Ordered that the motions are granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12,16).
The petitioner here has failed to demonstrate a clear legal right to the relief sought. Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.